Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior arts of record do not teach or suggest, alone or in combination, the specific
limitations of a sensor element comprising a piezoelectric body of a single crystal including a
base part; a driving arm and a detecting arm which extend from the base part in a y-axis
direction in an orthogonal coordinate system XYZ; a plurality of excitation electrodes located on
the driving arm in an arrangement enabling vibration of the driving arm in an x-axis direction; a
plurality of detecting electrodes located on the detecting arm in an arrangement enabling
detection of a signal generated due to bending deformation in a z-axis direction of the detecting
arm; the piezoelectric body has anisotropy relative to a crystal orientation, the anisotropy
making the driving arm cause vibration of torsional deformation when the driving arm vibrates in
the x-axis direction; an orientation of the torsional deformation when the driving arm bends to a
+x side is an orientation making the base part flex so that a connection position in the base part
with the detecting arm is displaced to one side in the z-axis direction; a shape of a cross-section
of the driving arm perpendicular to the y-axis direction is a shape where a bending stiffness to
the +x side and to the other side in the z-axis direction is smaller than a bending stiffness to the
+x side and to the one side in the z-axis direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861